Citation Nr: 0916496	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-28 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema, status post lung 
transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
COPD and emphysema, status post lung transplant.  At his 
December 2008 hearing, the Veteran requested copies of the 
chest x-ray films taken during a December 1987 VA 
examination.  

VA has an obligation under the Veterans Claims Assistance Act 
of 2000 to associate all relevant records in VA's possession 
with the claims file of a veteran, and a heightened duty when 
it comes to records of a Federal Agency.  38 C.F.R. § 3.159 
(2008).  The Veteran has argued that the actual x-ray films 
would be relevant to his appeal in that they could 
potentially show evidence of the earlier onset of the claimed 
lung disability than has been found by VA so far.  Although 
the accompanying x-ray report is of record, the claims file 
does not reflect that the x-ray films were obtained or that 
they were determined to be unavailable.  Given the Veteran's 
contentions, and because these films do constitute medical 
records in the possession of VA, the Board finds that a 
remand is warranted in order to attempt obtain these films.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
Veteran's December 1987 chest x-ray films.  
All efforts made to locate these records 
should be documented in the claims folder, 
and the Veteran should be notified of all 
steps taken to obtain these records and of 
any responses that are received.  If these 
records are found to be unavailable, this 
should be noted and explained in the 
claims file.

2.  If, and only if, the x-ray films are 
obtained, the Veteran should be scheduled 
for another VA examination to determine 
the etiology of his COPD/emphysema.  The 
claims folders and the December 1987 chest 
x-ray films must be thoroughly reviewed by 
the examiner in connection with the 
examination.  Any tests and studies deemed 
necessary by the examiner should be 
conducted.  

The examiner should opine as to whether it 
is at least as likely as not (a 50 percent 
probability or more) that the Veteran's 
COPD/emphysema had its onset in service, 
or is otherwise related to the Veteran's 
military service.  This opinion should 
include a thorough interpretation and 
discussion of the December 1987 x-ray 
films.  Any opinion expressed must be 
accompanied by a complete rationale.

3.  After the development requested above 
has been completed, readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




